Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed April 15, 2020 is acknowledged.  Claims 1, 8, and 12 are amended and claims 4-7, 9-11, and 15-20 are cancelled.  Claims 1-3, 8, and 12-14 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed January 15, 2020.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is listed as “Currently Amended”.  It is unclear whether applicant intended to amend claim 12 or mistakenly listed claim 12 as amended.  Clarification of this matter is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 8, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the foam oil collector retriever" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Will et al., US 3617552 (Will, of record) in view of Darling et al., USPA 2017/0166456 (Darling, of record).
Regarding claim 1, Will discloses an oil skimmer device (abstract, figs. 1-2) comprising:
A polymer foam oil collector (REF 12, C2/L5-7);
An oil collector retriever (REF 20) operably connected to the polymer foam oil collector for movement of the polymer foam oil collector (C2/L13-22);
An oil extractor (REF 14) positioned in operative contact with at least a portion of the foam oil collector, the oil extractor having a first set of rollers (REF 18, 38) configured to compress the polymer foam oil collector a first distance (fig. 1) and a second set of rollers (REF 18, 40) configured to compress the polymer foam oil collector a second distance, the first distance being less than the second distance wherein engagement of the polymer foam oil collector with the first set of rollers extracts water (C2/L45-51) and wherein engagement of the polymer foam oil collector with the second set of rollers extracts oil (C2/L51-54);
The oil collector retriever configured to position the portion of the foam oil collector in communication with the oil extractor (via drive means of REF 20, C2/L13-22), wherein the oil extractor is configured to extract oil into an associated oil storage; and
A storage vessel (REF 46) for receiving extracted oil.
Will does not explicitly disclose that the polymer foam oil collector comprises an oleophilic coating, wherein said coating is a silane compound.  However, Darling discloses oleophilic foams for oil spill mitigation (abstract, fig. 1) comprising a polymer foam oil collector (¶ 0022) having an oleophilic coating (abstract, ¶ 0023), wherein said coating comprises a silane compound (¶ 0025-0026).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the oil collector of Will to include the silane based oleophilic coating as described in Darling in order to increase the affinity of the oil collector for oil components within a body of water and to reversibly absorb oil (Darling, ¶ 0008, 0041).
Regarding claim 2, Darling further discloses the oleophilic coating is functionalized with 3-(trimethoxysilyl)propylmethacrylate (¶ 0041).
Regarding claim 3, Darling further discloses the oleophilic coating has a density of functional groups of at least a monolayer (¶ 0041, 0045, Claim 1).
Regarding claim 8, Will (in view of Darling) discloses a substrate of the oil collector (REF 52, figs. 1-2) comprises a flexible material (see curvature around REF 18, 20, and compression around REF 38, 40, fig. 1).
Regarding claim 12, Darling further discloses the oleophilic coating comprises an organic material with the silane bound thereto (¶ 0045).
Regarding claim 13, Darling further discloses the inorganic material is MgO (¶ 0028).
Regarding claim 14, Darling further discloses the inorganic material is corrosion resistant and comprises TiO2 (¶ 0028).
Response to Arguments
Applicant's arguments filed April 15, 2020 have been fully considered but they are not persuasive.
Applicant argues that the foam oil collectors of Will and Darling have materially different designs and configurations that assist in oil removal and as such cannot be combined.  Specifically, applicant argues that Will relies on pore size differences to separate oil and water such that the roller configuration can be used to separate water and oil according to a predetermined degree of compression.  Applicant further argues that Darling relies on an oleophilic coating to remove oil but does not disclose that such functionalized and coated foams can be used to separately remove water then oil.  The examiner does not find this argument persuasive.  
As seen in the rejections set forth above, Darling is relied upon to teach oleophilic coatings are useful in oil remediation devices.  Darling explicitly states that such coatings increase the affinity of the material for oil (¶ 0041) while also allowing reversible absorption of said oil (¶ 0008).  The rejection of claim 1 modifies the foam collector of Will to include an oleophilic coating as described in Darling, rather than the entirety of the foam collector provided in Darling.  The examiner considers such modification to be within the ordinary skill of a person in the art for at least the reasons of increasing oil affinity and reversibly binding oil for subsequent reuse, factors Will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779